*214Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about May 28, 2003, which, in proceedings to terminate respondent mother’s parental rights with respect to the subject child on the ground of permanent neglect, denied respondent’s motion to vacate fact-finding and dispositional determinations entered on her default, unanimously affirmed, without costs.
Respondent did not demonstrate a reasonable excuse for her failure to appear (see CPLR 5015 [a] [1]). The record discloses that respondent was served with a summons and the permanent neglect petition, and that she thereafter appeared in court three times before defaulting. Contrary to respondent’s contention, the circumstance that no attorney was appointed to represent her was not attributable to any failure by the court to assure that she was afforded due process. Despite having actual knowledge of the date upon which she was to appear in order to have counsel appointed, respondent evidently elected to absent herself.
Respondent’s vacatur motion was also deficient for its failure to set forth a meritorious defense to the petition. Even if this defect were excusable in the first instance by reason of respondent’s pro se status, we note that respondent, although now represented, still has not set forth any sufficient factual basis for her proposed defenses. Concur—Tom, J.P, Saxe, Friedman, Marlow and Catterson, JJ.